            Case 1:20-cr-10128-MLW Document 40 Filed 07/31/20 Page 1 of 4



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS


UNITED STATES OF AMERICA                     )
                                             )
                                             )
       v.                                    )      No. 20-cr-10128-MLW
                                             )
KEENAM “KASON” PARK,                         )
                                             )
                      Defendant              )


    GOVERNMENT’S MOTION TO MODIFY CONDITIONS OF PRETRIAL RELEASE

       The government respectfully moves the Court for an order modifying the defendant’s

conditions of pretrial release to prohibit him from soliciting investments or otherwise seeking or

obtaining employment that may allow him access to the funds of others, and in support thereof

states as follows:

                                          Background

       The defendant was arrested on November 26, 2019, and charged in a criminal complaint

with one count of wire fraud in connection with a scheme to defraud private high schools and

international students of millions of dollars in tuition and other fees. On December 13, 2019, the

defendant was released on conditions. See Dkt. Nos. 23, 24. The conditions of release require the

defendant to continue or actively seek employment but place no restrictions on the type of

employment. See Dkt. No. 24. The conditions have subsequently been modified, first to allow

discretionary leave requests from home detention, then to eliminate home detention and instead

implement a curfew, and, finally, to remove the curfew and location monitoring conditions. See

Dkt. Nos. 26–27, 29–30, and 34–35, respectively.
         Case 1:20-cr-10128-MLW Document 40 Filed 07/31/20 Page 2 of 4



       On June 18, 2020, the defendant signed a plea agreement in which he has agreed to waive

indictment and plead guilty to a one-count information charging him with wire fraud. See Dkt. No.

37. According to the information, between approximately 2010 and 2019, the defendant’s

company, EduBoston – which partnered with private high schools in at least 10 states, including

Massachusetts, to recruit international students for enrollment – collected tuition and other fees

from the students’ families and promised to pay the students’ tuition to partnering schools prior to

the start of each academic year. Dkt. No. 36 at ¶ 3. The information alleges that the defendant

caused EduBoston to collect tuition and other payments from students’ families for the 2019-2020

academic year but failed to remit tuition payments to partnering schools as promised. Id. at ¶ 5.

Instead, the defendant used the funds on unrelated expenses, including personal expenses. Id. The

information further alleges that the defendant also caused EduBoston to collect advance tuition

and other payments for the 2020-20201 academic year, which he failed to return to the students’

families after EduBoston went out of business in or about September 2019. Id. at ¶ 6. The defendant

likewise used these funds on unrelated expenses, including personal expenses. Id. As a result of

the fraud scheme, students’ families sent more than $5 million to EduBoston that the defendant

improperly used for personal or other expenses, instead of forwarding the money to partnering

schools as tuition payments. Id. at ¶ 11.

                                            Argument

       Based on discussions with Senior U.S. Probation Officer Marlenny Ramdehal, it is the

government’s understanding that the defendant recently started two companies, North Star

Medical Supplies Trading Company and Pelican Pouch, Inc., and has been soliciting investments

to fund their operations. Given the nature of the charges to which the defendant has agreed to plead

guilty, the government respectfully submits that he should be prohibited from soliciting



                                                 2
          Case 1:20-cr-10128-MLW Document 40 Filed 07/31/20 Page 3 of 4



investments or otherwise seeking or obtaining employment that may allow him access to the funds

of others. The defendant diverted over $5 million from clients of his prior company, EduBoston,

and used those funds for his own personal expenses – including to gamble – rather than to pay

tuition to EduBoston’s partnering schools as promised. While the government commends the

defendant’s efforts to actively seek employment, which efforts defense counsel has indicated are

intended at least in part to pay restitution to the victims of the defendant’s crime, the government

firmly believes that the requested modification to the conditions of release is necessary to mitigate

the risk of his reoffending.

       The undersigned Assistant United States Attorney has conferred with Officer Ramdehal

regarding this motion, and she assents. Defense counsel has advised that the defendant opposes

the requested modification to his conditions of release.

                                            Conclusion

       Accordingly, the government respectfully requests that the Court modify the conditions of

pretrial release to prevent the defendant from soliciting investments or otherwise seeking or

obtaining employment that may allow him access to the funds of others.

                                                      Respectfully submitted,

                                                      ANDREW E. LELLING
                                                      United States Attorney

                                                 By: /s/ Leslie A. Wright
                                                     LESLIE A. WRIGHT
                                                     Assistant U.S. Attorney

                                                      Date: July 31, 2020




                                                 3
         Case 1:20-cr-10128-MLW Document 40 Filed 07/31/20 Page 4 of 4



                                CERTIFICATE OF SERVICE

        I hereby certify that this document filed through the ECF system will be sent electronically
to the registered participants identified on the Notice of Electronic Filing (NEF).


Dated: July 31, 2020                                 By:     /s/ Leslie A. Wright
                                                             LESLIE A. WRIGHT
                                                             Assistant United States Attorney




                                                 4
